DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with 
Bradford F. Fritz on 06/08/2022.

	The application has been amended as follows:

In the claims filed on 03/24/2022:
In claim 1 at line 8, please delete the word(s) “an incident side”, and insert the word(s) --a light-incident side-- before the word(s) “of the”.
In claim 1 at lines 10-11, please delete the word(s) “non-incident side”, and insert the word(s) --non-light-incident side-- before the word(s) “of the”.
In claim 1 at line 20, please delete the word(s) “an incident side”, and insert the word(s)  --a light-incident side-- before the word(s) “of the”.
In claim 1 at line 21, please delete the word(s) “semiconductor”, and insert the word(s) --sub-semiconductor-- before the word(s) “substrate”.
In claim 1 at line 22, please delete the word(s) “conductive”, and insert the word(s) --sub-conductive-- before the word(s) “region on”.
In claim 1 at lines 22-23, please delete the word(s) “non-incident side”, and insert the word(s) --non-light-incident side-- before the word(s) “of the”.
In claim 1 at line 23, please delete the word(s) “semiconductor”, and insert the word(s) --sub-semiconductor-- before the word(s) “substrate”.
In claim 1 at line 24, please delete the word(s) “conductive”, and insert the word(s) --sub-conductive-- before the word(s) “region”.
In claim 1 at line 25, please delete the word(s) “conductive”, and insert the word(s) --sub-conductive-- before the word(s) “region”.
Please cancel the claims 15-20.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, HUANG (ESD Failure Analysis of PV Module Diodes and TLP Test Methods) teaches the state of the art of a solar PV module comprising a plurality of solar cells, a diode member.  And, KITAMURA (US 5004903) teaches photodiodes and blocking diodes.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a first passivation layer on the first conductive region, a second passivation layer on the second conductive region, a first electrode connected to the first conductive region through an opening passing through the first passivation layer, and a second electrode connected to the second conductive region through an opening passing through the second passivation layer; a first sub-passivation layer on the first conductive region, a second sub-conductive region on the second conductive region, a first sub-electrode connected to the first sub-conductive region through an opening passing through the sub-first passivation layer, and a second sub-electrode connected to the second sub-conductive region through an opening passing through the second sub-passivation layer”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726